Opinion by
Morrison, J.,
We approach the consideration of this case with the full understanding that “In our practice, a peremptory nonsuit is in the nature of a judgment for defendant on demurrer to evidence and hence, in testing the validity of such nonsuit, the plaintiff *616is entitled to the benefit of every inference of fact which might have been fairly drawn by the jury from the evidence before them:” Hill v. Trust Co., 108 Pa. 1. At the close of the plaintiff’s case the court below entered a compulsory nonsuit and subsequently refused to take it off. Whereupon, the plaintiff excepted and appealed to this court. The assignments of error raise the question of the refusal of the court to take off the compulsory nonsuit.
On August 24, 1907, the plaintiff, accompanied by his chauffeur and four ladies, was traveling in his automobile from Philadelphia to Allentown. At Rock Hall, on the Coopersburg turnpike, on which the defendant was maintaining its track for the operation of trolley cars, the plaintiff stopped his automobile to pay toll. He left the machine evidently supposing it to be far enough from the trolley track to be safe, but in fact it was a few inches too near the track so that a car could not pass without striking it. The plaintiff had been traveling for some distance on the highway with the defendant’s track on his right. When he approached the tollhouse, the roadbed between the track and the tollhouse was fifteen feet wide, and it was entirely clear and unobstructed and the plaintiff and his chauffeur had their choice of stopping the car on any part of the roadbed and, as the car was only about seven feet wide, there was a clear space of the highway about eight feet wide between the plaintiff’s automobile and the tollgate. The plaintiff and his chauffeur both saw defendant’s car stop about sixty feet in the rear of the automobile to take on or let off passengers. The inference is irresistible and free from doubt that they must have anticipated that the trolley car would come along the track in the direction of the automobile. In our opinion, no reasonable inference can be drawn from the conduct of the plaintiff, except that he supposed he left his automobile far enough from the track to permit the trolley car to safely pass. It would be unreasonable to suppose that the plaintiff would leave his car standing too close to the track for safety, while it was occupied by his family, and we must conclude that he and his chauffeur made a mistake and were, therefore, guilty of negligence. In this record there is not the slightest reason disclosed justifying *617the.plaintiff in leaving his car standing a few inches too near the track for safety. Therefore, the proposition contended for by the learned counsel for the plaintiff that both the plaintiff and the traction company had the right to use the highway, is not involved in this case. It is true that when necessity or convenience is involved, a person using an automobile or a carriage upon a highway, may drive upon the track of the traction company. It was said in Mortimer v. Beaver Valley Traction Co., 216 Pa. 326, by Mr. Justice Fell: “Passenger railway companies have a superior, but not an exclusive, right to the use of the parts of the borough or city streets occupied by their tracks. It was the right of the plaintiff, subordinate to the superior right of the company to an unobstructed track for the passage of its cars, to drive on the track although he could have driven on the street on either side of it.” To the same effect is Barto v. Beaver Valley Traction Co., 216 Pa. 328.
We have already said that the doctrine of these cases, contended for by plaintiff, does not apply, because in the present case the plaintiff was not using the defendant’s track and it is perfectly clear that he intended to keep in the highway a safe distance from the track. The learned judge below in his opinion refusing to take off the nonsuit, said: “Neither the plaintiff nor his chauffeur looked for a car when they stopped. When they saw the car stopping sixty feet behind them they paid no attention to it and made no effort to get out of its way. There was nothing to prevent the plaintiff from leaving his automobile where it would clear the track in the first place, or from moving it when he saw the car. It is negligence per se to leave an automobile standing on the track of a street railway company, or so close to it that it will be struck by a passing car when there is no reason or excuse for it.
“ If the plaintiff thought the automobile would clear the car, and it was a case of mistaken judgment, and the motorman also thought the car would clear the automobile (and the court is of the opinion that this is what actually occurred) then the accident is the result of the concurrent negligence of the plaintiff and the defendant and the plaintiff cannot recover.”
We agree with both positions taken by the learned court be*618low. To us the inference seems clear, and free from doubt, that the plaintiff must have supposed his automobile was at a safe distance from the track. But in this he was mistaken and now he blames the defendant because its motorman made the same mistake by assuming that the plaintiff had left his car at a safe distance from the track. It may be conceded that a very high degree of care on the part of the motorman would have avoided this accident. But that only convicts the defendant of negligence. But on the other hand very ordinary care would have led the plaintiff, before leaving his automobile, to have placed it on some portion of the eight feet of open highway between the automobile and the tollhouse. We consider this accident the result of the concurrent negligence of the plaintiff and his chauffeur and the motorman. But we consider that the plaintiff, by his negligent act, led the motorman into the mistake which he made.
The plaintiff contends, however, that the motorman should have given the parties in the automobile warning of his intention to start his car by sounding of bell or blowing of whistle. We cannot see much force in this argument. The plaintiff and his chauffeur saw the car stop to discharge or receive passengers and they must have expected that it would proceed on its way and they must have supposed that the automobile was clear of the track, and if the motorman had given warning, no jury ought to be permitted to infer that the plaintiff would have moved his automobile, because he evidently considered it in a safe place. But suppose the motorman was negligent in not sounding the bell or blowing a whistle, that will not excuse the plaintiff for his negligence to which we have already referred.
The plaintiff’s counsel xelies on Barto v. Beaver Valley Traction Co., 216 Pa. 328, and Mortimer v. Beaver Valley Traction Co., 216 Pa. 326, and also Sturgeon v. Beaver Valley Traction Co., 216 Pa. 322. In the Mortimer case, the plaintiff was riding at night in an open wagon on the track of the defendant’s road on a borough street. According to his testimony, he was looking for a car and was using care. Of course, that carried the case to the jury. In the Sturgeon case, the plaintiff was driving on the track of the defendant’s electric railway because the street on one *619side of the track was impassable, and on the other side was dangerous. He was looking for a car and made an effort to get off the track, but failed, and was injured. That case was for the jury because the plaintiff made out a case clear of contributory negligence. In the Barto case the plaintiffs were driving on the track with the top of the buggy down, and they looked back several times to see whether a car was coming. A car came at the rate of fifteen miles an hour without a headlight, and no signal of its approach was given. That case was for the jury. We do not consider those cases as sustaining the present plaintiff’s contention.
Where the facts and the inferences to be drawn from them are free from doubt, the court is warranted in saying that there was contributory negligence: Iseminger v. York Haven Water and Power Co., 206 Pa. 591. In the present case we think the facts and inferences which a jury could be permitted to draw from them, convicted the plaintiff of contributory negligence and, therefore, the court did not err in granting the nonsuit and refusing to take it off.
The assignments of error are dismissed and the judgment is affirmed.